AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                                                                                        f~L
                                                     Eastern District of California                                             NOV 0 5 Z018
                                                                                                                    CLERK, U.S. DISTRICT COURT
                  United States of America                          )                                     EASTERN--Pd:~1BICT~ORNIA
                                                                                                          BY                ~
                                                                                                                                ~~ ':!
                             v.                                     )                                                                    DEPUTY CLERI\
                                                                    )       Case No.    5:18-mj-00073-JLT
                                                                    )
                    JULIAN BURMADO                                  )
                                                                    )
                                                                    )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, .state that the following is true to the best of my knowledge and belief.
On or about the date(s) of              June 7- September 5, 2018          in the county of                             Kern                             in the
      Eastern          District of            California        , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. 922(a)(1)(A)                          Dealing, Importing and Manufacturing Firearms Without a License




         This criminal complaint is based on these facts:
See Affidavit attached hereto and incorporated herein by reference




         ~ Continued on the attached sheet.


                                                                                               Complainant's signature

                                                                                       Eric Anders9Q,-ATF Sp~cial Agent


Sworn to before me and signed in my presence.


Date:        I I} S"'/ J¥
                                                                                         ·-;:. '~· judge;S'sigrwture
                                                                                           ..-;:.. ..;. -:.:...
                                                                                          ~r        ..-- . .,.
                                                                                                                .    .

City and state:                          Bakersfield, CA                         Jennifer ~J'hD..~tt~Q;""tl.S. ·r~tagistrate-Judge'
                                                                                               'Prihted;name.and title
                                                                                                 ,. .r, ~     ~   '.,   .   ~               ~
                                                                                                         I•
                                                                                                         '(rrrr--·              .. -··
                                                               1
                         AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
 2          I, Special Agent Eric A. Anderson, state as follows:

 3                          I. AFFIANT'S TRAINING AND EXPERIENCE

 4       1. I am a Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms and
 5   Explosives (ATF), and have been so employed since July 2014. I am currently assigned to the
 6   ATF Fresno Field Office. I am a graduate of the Federal Law Enforcement Training Center's
 7   Criminal Investigator Training Program. As part of my duties, I investigate criminal violations
 8   relating to firearms possession and trafficking offenses, as welf as other federal offenses
 9
     involving firearms. I have participated in all aspects of criminal investigations, including, but
10
     not limited to; interviews, physical surveillance, the execution of search warrants, and the arrest
11
     of criminals.
12
         2. I have personally investigated and/or assisted other agents and officers in their
13
     investigations of cases involving violations of Title 18, United States Code, Section
14
     922(a)(1)(A), Dealing Firearms Without a License, and other firearms offenses. I am familiar
15
     with, and have participated in, conventional investigative methods, including, but not limited to,
16
     electronic surveillance, visual surveillance, the use of GPSIE-911 data, questioning of witnesses,
17
     search warrants, confidential informants, pen registers, and trap and trace. Through my training
18
     and experience, I am familiar with the various methods used by individuals to obtain,
19
     manufacture and distribute firearms in violation of federal law. I have also become familiar with
20
     the habits of individuals who are not licensed to sell firearms to others but do engage in the sale
21
     of firearms to others. Specifically, these individuals often sell firearms that are homemade, they
22

23   deal in cash and they will often sell multiple firearms in one transaction.

24                                   II. PURPOSE OF AFFIDAVIT

25      3. This Affidavit is in support of an arrest warrant for Julian BURMADO (hereinafter

26   referred to as "BURMADO") for a violation of Title 18, United States Code, Section

27   922(a)(l)(A), dealing firearms without a license.

28      4. I have personally participated in the investigation set forth below. I am familiar with the

     COJ\!IPLAINT AFFIDAVIT
     facts and circumstances ofthe investigation through my personal participation, from discussions
 2   with other ATF agents and other law enforcement officers, from my review of records and
 3   reports relating to the investigation, and from de briefings of an A TF confidential informant.
 4   Unless otherwise noted, wherever in this affidavit I assert that a statement was made, the
 5   information was provided by another agent, law enforcement officer or witness who may have
 6
     had either direct or hearsay knowledge of that statement and to whom I or others have spoken or
 7
     whose reports I have read and reviewed. Such statements are among many statements made by
 8
     others and are stated in substance and in part unless otherwise indicated. This affidavit is
 9
     intended to show merely that there is sufficient probable cause for the requested warrant and
10
     does not set forth all of my knowledge about this -matter. Based on this familiarity and other
11
     information I have reviewed and determined to be reliable, I declare that the facts contained in
                                        )
12
     this affidavit show that there is probable cause that the target subject has engaged in the unlawful
13
     dealing of firearms without of license.
14
        4. The information set forth in this affidavit is not intended to detail each and every fact and
15
     circumstance of the investigation or all infopnation known to me and other law enforcement
16
     investigators. Rather, this affidavit serves to establish probable cause for the arrest of the target
17
     subject.
18
                                            III. PROBABLE CAUSE
19

20       5. Summary:        In June 2018, ATF began investigating Julian BURMADO after receiving

21   information that he is an unlicensed firearm dealer and manufacturer who is selling firearms in

22   the Bakersfield, California area. Between June 7 and September 5; 2018, an ATF Confidential

23   Informant (CI) 1 purchased 15 firearms from Julian BURMADO in Bakersfield, California.

24

25
                1CI
                 has been an ATF informant for three months and provides information in exchange
26
     for monetary compensation. The Cl's information has proven reliable. The CI has provided
27   reliable information in cases for the Bakersfield Police Department. CI has no felony
28
     convictions.


     COMPLAINT AFFIDAVIT
                                                        2
     BURMADO represented to the CI that he manufactured the firearms and sells them for profit.

 2   Agents observed that the firearms purchased have characteristics that are consistent with

 3   homemade firearms. BURMADO does not have a federal license to sell firearms.
 4          A.      Background of Investigation
 5       6. On or about March·19, 2018, an individual, who later became an ATF Confidenthil
 6
     Informant (CI), posted a handgun for sale on a Bakersfield area online message board. The
 7
     individual was in lawful possession of the handgun. In response to the post, the individual began
 8
     communicating online with an individual named "Julian." "Julian," later identified as Julian
 9
     BURMANDO (herein "BURMADO") texted 2 the CI asking if the CI was interested in trading
10
     for an AR 15. BURMADO sent a picture collage of five (5) AR-15 style firearms to the CI, and
11
     texted that the middle firearm was sold. The CI responded that he/she needed a pistol, and
12
     BURMADO said one of the firearms was an AR pistol.
13
      . 7. Based on my training and experience, when BURMADO texted the CI "any trades" and
14
     "AR-15", I interpret those messages to mean BURMADO was inquiring if the CI was interested
15
     in trading the Sig Sauer pistol for an AR-style rifle, which is consistent with the pictures
16
     BURMADO provided. Also, based on my training and experience, when BURMADO sent the
17
     CI the picture collage with the word "sold" on the top right AR style firearm and telling the CI
18
     the middle one was sold, I interpret those two items to mean BURMADO was in the business of
19

20   selling firearms to other people.

21       8. On June 7, 2018, the CI initiated a series oftext messages with BURMADO:

22          CI:             A
            CI:             U still got the ars
23
            BURMADO:        Yea
24          CI:             No transfer
            BURMADO:        U got cash or trade
25          CI:             Do I gtta do transfer or u gt em off streets
26

27
            2The  term "text" is used herein to refer to both SMS and MMS (multimedia message,
28
     such as a picture) messages.

     COMPLAINT AFFIDAVIT
                                                       3
         9. In response to the CI's text, BURMADO provided a telephone number. The CI and
 2   BURMADO had a phone conversation, which was not recorded. 3
 3       10. Based on my training and experience, when the CI asked BURMADO "no transfer," I
 4   interpret that to mean the firearm sale will be completed without the use of a Federal Firearms
 5   Licensee. From trai11:ing and experience, I know that the State of California requires any private
 6
     party transfer of firearms, either by trade, gift or exchange for cash, to be completed through a
 7
     licensed firearms dealer. When BURMADO stated "U got cash or trade," I interpret that to
 8
     mean BURMADO was asking how the CI was going to pay for the firearms. When the CI
 9
     stated, "Do I gtta do a transfer or u get em off streets" I interpret that to mean the CI is asking if
10
     the firearms transfer is going to be completed person to person and not through a licensed gun
11
     dealer.
12
         11. On or about June J 9, 2018, the CI arranged to pQrchase an AR-15 style firearm from
13
     BURMADO. On June 19,2018, the CI and BURMADO communicated via text:
14

15             BURMADO:        Tomorrow or today?
               CI:             Tomorrow
16             BURMADO:        Yea that works bro
               CI:             Light send the addy ill call you b4 I come to mke sire u there u said 800
17                             Yea 800 hit me up when u ready I'll meet you somewhere cause I got
               BURMADO:
18                             other stuff I gotta do downtown anywy
               CI:             Ok vro fasho
19
         12. Based on my training and experience, when BURMADO stated "Yea 800 hit me up whe
20
     u ready I'll meet you somewhere cause I got other stuff! gotta do downtown anywy", I interpret
21
     that to mean BURMADO wa~ selling the AR-15 style rifle for $800 cash. Further, I believe
22
     BURMADO was instructing the CI that they could meet at a convenient location when he texted
23
     "hit me up when u ready I'll meet you somewhere cause I got other stuff! gotta do downtown
24
     anywy".
25
         13. The CI and BURMANDO agreed to meet on June 20,2018 to complete the exchange.
26

27

28             3The   CI was not equipped with a recording device.

     COMPLAINT AFFIDAVIT
                                                         4
     Prior to the meeting, the CI and the CI vehicle were searched with negative results for
 2   contraband. The CI then met BURMADO at a location in Bakersfield, California. Upon
 3   meeting, BURMADO asked whether the CI. was "a cop." During the meeting, the CI paid
 4   BURMADO $800.00 in prerecorded ATF f4nds for an AR-15 style rifle and one AR-15
 5   compatible style magazine from Julian BURMADO. After making the exchange, the CI asked
 6
     when BURMADO expected to have more firearm's made. BURMADO answered, "I'm actually
 7
     working on one right now. I'll send you a picture tonight ifl finish it tonight. It'll be a shorter
 8
     one." BURMADO also told the CI "pretty much I always keep them in stock, ... pretty much I
 9
     always have two. But right now I don't know what happened, just got rollin', a Iotta fools
IO
     wanted them." Following the controlled purchase, the CI transferred the firearm to ATF SA Eric
II
     Anderson. The CI and the CI vehicle were searched for contraband with negative results.
I2
         14. Following the June 20 controlled purchase, the CI was provided a photograph from a
13
     social media account used by a male named Julian BURMADO. The CI positively identified the
I4
     male in the photograph as the person with whom he met on June 20 and from whom he
I5
     purchased the firearm and magazine. The CI stated that the male.introduced himself as "Julian".
I6
            B.      July 5, 2018 Firearms Transaction
I7
         15. On June 21, 2018, the CI and BURMADO exchanged a series of text messages:
I8

I9          CI:             A bro u still gt tht pic
            BURMADO:        For which one
20          CI:             The short one you said you had
2I          BURMADO:        Did u get it
            CI:             (received MMS of an AR style pistol)
22
         16. Based on my training and experience, when the CI stated "the short one you said you
23
     had" the CI was talking about an AR-15 style rifle with a barrel length less than the 16 inches.
24
     From my education, training, and experience, I know that a rifle with a barrel length of less than
25
     16 inches and an overall length of less than 26 inches must be registered in accordance with the
26

27

28


     COMPLAINT AFFIDAVIT
                                                       5
      National Firearms Act of 19344 and that it is unlawful to transfer such a firearm unless the seller
 2    has paid the necessary transfer fee.
 3        17. Between June 22 and July 5, 2018, the CI and BURMADO communicated to arrange a
 4    firearms deal. On June 22, 2018, the CI via text asked BURMADO whether he could make two
 5    (2) short-barrel rifles, and BURMADO said he can "make something happen ... I'll convert the
 6
      one I already have and also one coming in and I'll make it happen."
 7
          18. Based on my training and experience, when BURMADO stated "I'll convert the one I
 8
      already have and also one coming in and I'll make it happen" I interpret that to mean
 9
      BURMADO was going to use the AR-15 style rifles he had in his possession and manufacture
10
      them into short-barrel rifles.
11
          19. On June 25, 2018, BURMADO texted a picture to the CI. The following text messages
12
      were exchanged:
13

14             CI:      If I got 2 ar's could.u do a deal
               BURMADO: Yea I'll bo both for 1550 both with 30 mag each
15             BURMADO: For both it's 1650 I'm knocking off 100 if you take them both
               CI:      Ok im wain fr the oics to come in at wrk rna signal fckn sucks, u said you
16                      build em huh ·
17             BURMADO: Yea
          20. Based on my training and experience, when BURMADO stated "Yea I'll bo both for
1'8

19
      1550 both with 30 mag each" I interpret that to mean BURMADO is willing to give the CIa

20    discount for buying two firearms at a time. This was verified when BUMADO stated "For both

21    it's 1650 I'm knocking off 100 if you take them both". When the CI stated "u said you

22    build em huh" the CI was asking BURMADO ifhe manufactured the AR-15 style rifles.

23    BURMADO replied "Yea".

24        21. On June 28,2018, SA Eric Anderson queried the Firearms Licensing System (FLS)

25    center.and determined Julian BURMADO is not licensed to sell firearms.
26

27
                         4 The National Firearms Act of 1934 requires certain firearms that do not meet specifications to be
28
      registered in the National Firearms Registry and Transfer Record (NFRTR)

      COMPLAINT AFFIDAVIT
                                                                6
 1       22. The CI and BURMADO communicated betw~en June 28 and July 4. The deal was
 2    arranged for July 5, 2018. On July 5, 2018, the CI and BURMADO agreed to meet at a location
 3    in Bakersfield, California. Prior to the controlled purchase, the CI and the CI vehicle were
 4    searched for contraband with negative results. The CI subsequently met with BURMADO and
 5    paid $1900.00 in prerecorded ATF funds for two complete AR-15 style lower receivers 5 with
 6
      shoulder-fired weapon configuration 6 , serial numbers unknown; one complete AR-15 upper
 7
      receiver 7 with barrel length 8% inch; one complete AR-15 upper receiver with barrel length 10
 8
      Y4 inch; and two compatible magazines. During the meeting, BURMADO gave the CI
 9
      instructions on how to assemble the upper and lower receivers. Following the controlled
10
      purchase, the CI transferred the firearms to A TF SA Eric Anderson. The CI and the CI vehicle
11
      were again searched for contraband with negative results.
12
             C.        July 26,2018 Firearms Transaction
13
         23. Between July 17 and July 26, 2018, the CI and BURMADO were in communication.
14
      The CI arranged to purchase three (3) firearms from BURMADO. The CI and BURMADO
15
      agreed complete the transaction on July 26, 2018. The CI and BURMADO met on July 26 at a
16
      location in Bakersfield, California. The CI paid BURMADO $2900.00 in prerecorded ATF
17
      funds for three complete AR-15 style lower receivers, configured as shoulder fired weapons,
18
      serial numbers unknown; two complete AR-15 style upper receivers with a barrel length of9
19

20,
      inches; one complete AR-15 style upper receiver with a barrel length of 16 inches; one 40-round

21    AR-15 compatible magazine; and two 30 round AR-15 compatible magazines. Prior to the

22    controlled purchase, the CI and the CI vehicle were searched for contraband with negative

23

24

25           5    "Complete lower receiver" means all components that go inside the cavities of the lowe
26    receiver.
             6  "Shoulder fired configuration" means as built the item is designed to be fired from the
27    shoulder.
              7 "Complete upper receiver" means all components that go inside the cavities and attach
28
      to the upper receiver.

      COMPLAINT AFFIDAVIT
                                                        7
     results. During the transaction, BURMADO inquired of the CI, "Hey I wanted to ask you a
 2   question though, because for next time the because damn I can see that me and you we got shit t
 3   do you know what I mean. So, let me ask you this which ones do you like more you like you see
 4   I got one ofthese it does not fold or nothing it adjusts you just gotta adjust that bolt." Based
 5   upon my training and experience, I interpret this question as BURMADO gathering information
 6
     on what his customer, the CI, likes so that BURMADO can ensure repeat business by having
 7
     available the type of firearms the CI prefers. Following the controlled purchase, ATF SA Eric
 8
     Anderson took custody ofthe evidence. The CI and the CI vehicle were searched for contraband
 9
     with negative results.
10
            D.       August 16, 2018 Firearms Transaction
11
        24. On August 15, 2018, the CI received a phone call from Julian BURMAD0 8 during whic
12
     BURMADO offered to sell the CI four (4) firearms for Nine Hundred Dollars ($900) each. 9
13
     During the conversation, BURMADO offered to give the CI a discount, and he described a plan
14
     for exchanging firearms during future deals:
15

16          CI:      Did you send me the prices on them?
            BURMADO: I said nine a piece.                    '
17          CI:     ·Thirty six.
            BURMADO: Yea but since you are going to get all four I might knock off a hundred,
18
                      because damn it, I like the way you and me work bro and I want to keep it
19                    going. ,
            CI:      Okay for thirty five okay.
20          BURMADO: And hey check it, this is what I'm going to run to Walmart right now. I'm
                     going to buy like a plastic bin, not a big one, like a little black plastic bin~
21
                     and I'll put like bubble wrap in there and I'll set them all up in there.
22          CI:      Okay.
            BURMADO: That way when we get there you take the whol~ bin. Yea I'm going to buy
23

24

25
            8 On July 21, 2017, an order authorizing the installation and use of a pen register and trap
26   and trace device was entered by the Honorable Jennifer Thurston, United States Magistrate
     Judge, in case number 5:18-sw-00046-JLT. SA Anderson confirmed an incoming call from
27
     BURMADO to the CIon August 15,2018.
28          9   The conversation was recorded.

     COMPLAINT AFFIDAVIT
                                                       8
                     ·two bins. So you take the whole bin and next time I'll take you the other
                      bin and you just give me the empty one back and that way we will just be
 2                    swapping out bins and we don't have to be there a whole lot of time trading
                      duffle bags you know.
 3           CI:       Yea cause the duffle bag kind of looks suspicious.
             BURMADO: Yea so you get a plastic bin a dark one like a dark green that is not see
 4
                       through you know. We open it up and you see what's inside and pack it up
 5                     take it with you.                                                        ·
             CI:      That's cool with me.
 6           BURMADO: I'm going to get two of them like I said and that way the next time we'll
                       just swap bins.
 7
             CI:      Yea we can swap the empty one for the full one.
 8           BURMADO: Yea, itmakes is faster and easier for both of us
             CI:      Tomorrow around two or three.
 9           BURMADO: You name it brother whatever you want we'll do it.
10        25. The CI and BURMADO agreed to meet on August 16,2018, to make the exchange. Prior
11    to the controlled purchase, the CI and the CI vehicle were searched for contraband with negative
12    results. The CI subsequently met with BURMADO at a location in Bakersfield, California. The
13    CI paid BURMADO $3500.00 in prerecorded ATF funds and received a plastic bin containing
14    two complete AR-15 style receivers, shoulder fired weapon configuration, serial numbers
15
      unknown; two AR-15 style receivers, pistol configuration, serial numbers unknown; one
16
      complete AR-15 upper receiver with barrel length of 11 1/2 inches; one complete AR-15 upper
17
      receiver with a barrel length of 17 1/2 inches; one complete AR-15 upper receiver with a barrel
18
      lengthof9 inches; one complete AR-15 upper receiver with a barrel length of 12 inches and four
19
      AR-15 compatible style magazines. Following the controlled purchase, A TF SA Eric Anderson
20
      took custody of the evidence. The CI and the CI vehicle were searched for contraband with
21
      negative results.
22
             E.      September 5~ 2018 Firearms Transaction
23
        · 26. Between August 30, 2018 and September 5, 2018, Julian BURMADO and the CI were in
24
      contact to coordinate the exchange of multiple firearms for cash. The CI and BURMADO
25'
      agreed to meet on September 5, 2018, to make the exchange. Prior to the controlled purchase,
26
      SA Eric Anderson searched the CI and the CI vehicle with negative results for contraband. The
27
      CI subsequently me~ with BURMADO at a location in Bakersfield, California. The CI Paid
28


      COMPLAINT AFFIDAVIT
                                                      9
     BURMADO $4400.00 in prerecorded ATF funds for three complete AR-15 style receivers,
 2   shoulder fired weapon configuration, serial numbers unknown; two AR-15 style receivers, pistol
 3   configuration, serial numbers unknown; one complete AR-15 upper receiver with barrel length
 4   of 11 3/4 inches; one complete AR-15 upper receiver with a barrel length of 11 3/4 inches; one
 5   complete AR-15 upper receiver with a barrel length of 9 inches; one complete AR-15 upper
 6
     receiver with a barrel length of 8 3/4 inches; one complete AR-15 upper receiver with a barrel
 7
     length of 17 112 inches and five AR-15 compatible style magazines. Following the controlled
 8
     purchase, ATF SA Eric Anderson took custody of the evidence and SA Eric Anderson searched
 9
     the CI and the CI vehicle with negative results for contraband.
10
           27. On September 19, 2018, SA Eric Anderson requested a Firearms Licensing System
11
     (FLS) 10 query to locate and Firearms licenses in the name of Julian BURMADO or the alias
12
     Julian Tapia. On September 28, 2018, SA Eric Anderson received the results ofthe FLS query
13
     whic~   confirmed that BURMADO does not possess nor has he requested a license to
14
     manufacture or sell firearms.
15

16   Ill
17   Ill
18   Ill
19   Ill
20   Ill
                                             \
21   Ill
22   Ill
23   Ill
24   Ill
25

26

27
            lo The FLS system is a database controlled by ATF that is a depository for persons who
28
     possess Federal Firearms Licenses.

     COMPLAINT AFFIDAVIT
                                                     10
     1                                                  IV. CONCLUSION
     2        28. Based upon the foregoing, I submit there is probable cause to believe that Julian
     3   BURMADO engaged in t~e unlawful dealing of firearms without a license, and request issuance
     4   of an arrest warrant.
     5        29. I declare under penalty of perjury that the facts contained herein are true and correct to
     6
         the best of my knowledge and belief.
     7

     8

     9
                                                               En
    10                                                         Spe ia gent
                                                               Bure u of Alcohol, Tobacco, Firearms and
    11                                                         Explosives,
    12

    13

    14

    15

    16

    17              ,
                         ......... ""
                        '-" •   I'   "~   i   ..
                                                   ~~

         Approved as to form:
    18

    19   Is/ Melanie L. Alsworth
         Melanie L. Alsworth
    20   Assistant United States Attorney
'   21

    22

    23

    24

    25

    26

    27

    28


         COMPLAINT AFFIDAVIT
                                                              11
                           PENAL TV SLIP
                                                               MLA
                                                               AUSA Initials

DEFENDANT:       JULIAN BURMADO

COUNT ONE:

    VIOLATION:                18 USC 922(a)(l)(A)
                              Unlawfully Dealing and Manufacturing Firearms

    PENALTY:                  10 year maximum term of imprisonment
                              $250,000 dollar fine
                              3 years supervised release
                              $1 00 special assessment fee
